Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed on 4/22/2021 have been considered but they are not persuasive. The reasons are set forth below.

Regarding claim 1, the Applicant argues:
(1)  	[0030] In another alternative embodiment, the path is to be selected based on delay and/or QoS of the services in addition to the capacity, coverage, and individual access station loading. The path may be selected on a per service basis for a given mobile station 16 in a dynamic manner, whereby different data streams follow different paths. Alternatively, this switching maybe done based on the importance of the data stream of the mobile station 16. A way to take into account the delay impact on the capacity cost, and therefore the impact on overall cost function, is also provided with an example scheme.
The Examiner appears to read this as “the path is to be selected based on delay.” Applicant respectfully submits, however, that what this actually says is “the path is to be selected based on delay ... of the services in addition to the capacity, coverage, and individual access station loading”. In other words, the “delay” is “of the services” and 
The Examiner respectfully disagrees with this argument.
As indicated in the previous rejection and below, Senarath discloses “One path is selected for forwarding a data packet based on a delay requirement of a service flow or the data packet” [0011]. In other words, one path out of two possible paths is selected based on the delay requirement of the data packet and thus is associated with the path times for the individual paths so that the delay requirement is met. Thus Senarath does select a path based on path times for the individual paths.

(2)  With respect to Fujishiro, this does show a split bearer, see FIG. 5B, where the EPS bearer#2 is split from MeNB 200A to the UE or through the SeNB 200B to the UE:……. However, there is no language Applicant can find related to choosing one of these paths based on path times determined for each one of both paths [Remarks, pg. 13].
The Examiner respectfully disagrees with this argument.
As indicated in the previous rejection and below, Fujishiro was used to disclose the limitaion “based at least partially upon a communication received from a second base station” and was not used to disclose the choosing one of these paths based on path times determined for each one of both paths. The “choosing” was done by Senarath and Senarath in combination with Fujishiro was used to reject claim 1. 
Regarding claims 5 and 27, the Applicant argues: 
However, with respect to claims 5 and 27, the Examiner cites to Boucher. Boucher does use Little’s Law, see col. 97…..This use of Little’s Law Is for DMA (direct memory access) and is unrelated to use to determine path times over two different paths from a BS to a UE [Remarks, pg. 14].
 The Examiner respectfully disagrees with this argument.
As known to one of ordinary skill in the art, Little’s Law applies to any queueing system and is applicable to the two different paths from a BS to a UE since there are queues associated with the first BS and the second BS.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 34 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 34, lines 5-6 recite in part “ratio for the first path being less than the ratio for the second path…..”. It is unclear as to what is meant here. Does it mean “ratio of the path time for the first path being less than the ratio of the path time for the second path”?

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4, 12-13, 24, 26 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over SENARATH et. al. (US 2009/0185492, SENARATH hereinafter) in view of FUJISHIRO et. al. (US 2016/0212790, FUJISHIRO hereinafter).
SENARATH discloses “PATH SELECTION FOR A WIRELESS SYSTEM WITH RELAYS” (Title), wherein “a wireless communication system includes at least one base station, at least one mobile station and at least one relay station. The at least one relay station is communicatively coupled to the at least one base station. The at least one mobile station is communicatively coupled to the at least one base station and the at least one relay station. The at least one mobile station is operable to communicate with the at least one base station through at least two paths. One path is selected for forwarding a data packet based on a delay requirement of a service flow or the data packet” [0011].

SENARATH’s disclosure comprises the following features:

With respect to independent claims 1, 12 and 13:

Regarding claim 1, A method (e.g. “a method selects a path for forwarding a data packet in a wireless communication system” Abstract, line 1) comprising:
determining a first estimate of a path time for sending a packet data unit via a first path from a first base station to a user equipment  (e.g.  FIG. 1 shows “an exemplary wireless communication system 10 which employs at least one relay station 12….. The wireless communication system 10 includes at least one base station 14, at least one relay station 12, and at least one mobile station 16…...Several path options exist between base station 14 and mobile station 16. First, direct path 18 involves base station 14 and mobile station 16. Second, relay path 20 involves base station 14, one or more relay stations 12, and mobile station 16” [0025]-[0026].  Moreover, “One path is selected for forwarding a data packet based on a delay requirement of a service flow or the data packet” [0011]. Note that aforesaid data packet is considered as the packet data unit, base station 14 is the first base station, relay station 12 is the second base station, mobile station 16 is the user equipment and direct path 18 is the first path from the first base station to the user equipment and delay associated with this path is considered as the first estimate of a path time for sending a data packet via the first path from the first base station to the user equipment, which delay must be determined at the first base station before selecting a path for forwarding the packet data unit based on delay requirement of packet data unit);
determining, a second estimate of a path time for sending the packet data unit via a second path from the first base station via a second base station to the user equipment (e.g. aforesaid relay path 20 involving base station 14, relay station 12 and mobile station 16 is considered as the second path from the first base station to the user equipment and the delay associated with this path is considered as the second estimate of a path time via the second path from the first base station via the second base station to the user equipment, which delay must be determined at the first base station before selecting a path based on delay requirements. Note that the underlined feature is different from the claimed feature and this difference will be discussed below);
based at least partially upon the determined first and second estimates, selecting for at least one transmission by the first base station either the first path or the second path (e.g. aforesaid “One path is selected for forwarding a data packet based on a delay requirement of a service flow or the data packet”. Note that in order to meet the delay requirement, the path with the minimum delay or the fastest path must be selected and forwarding of the data packet is associated with a transmission) based on whichever path is determined to be fastest; and
transmitting, for the at least one transmission and based on the selecting, the packet data unit by the first base station either toward the user equipment or toward the second base station for the second base station to transmit the packet data unit to the user equipment (e.g. aforesaid forwarding a data packet according to the path selected).

It is noted that while disclosing determining second estimate of a path time, SENARATH is silent about determining, based at least partially upon a communication received from a second base station, which however had been known in the art before the effective filing date of the claimed invention as shown by FUJISHIRO in  a disclosure “MOBILE COMMUNICATION SYSTEM, CONTROL APPARATUS, BASE STATION, AND USER TERMINAL” (Title), wherein “As illustrated in FIGS. 5A and 5B, the UE 100 is applied to the dual connectivity scheme, and establishes a connection with the MeNB 200A and with the SeNB 200B. In particular, the UE 100 establishes the RRC connection with the MeNB 200A, and establishes a radio bearer used for transmission and reception of user data without establishing an RRC connection with the SeNB 200B. Therefore, the UE 100 can establish a data path that goes via the MeNB 200A (hereafter, referred to as a first data path) and a data path that may go via the SeNB 200B (hereafter, referred to as a second data path) between a core network and the UE 100” [0075]. Note that the combination of the S-GW and the MeNB is considered as the first base station and the SeNB is considered as the second base station. Furthermore, “as illustrated in FIG. 8, the EPC 20 knows the communication delay time between the MeNB 200A and each SeNB 200B by a report from each eNB 200…..The EPC 20 provides information indicating the communication delay time to the MeNB 200A. ….. The MeNB 200A knows the communication delay time between the MeNB 200A and the SeNB 200B-1 on the basis of the information indicating the communication delay time” [0114]-[0115], which report from each eNB comprises the communication received from the second base station and the communication delay time is associated with the path time. 
Therefore, it would have been obvious to combine the method of determining the second estimate of a path time of FUJISHIRO with that of SENARATH so that it “has the advantage of reducing the number of RRC signaling messages necessary to reconfigure a bearer” [0207].

(Examiner’s Note: In addition to SENARATH, Bennett (US 20070109991 A1) also discloses the limitations for which SENARATH was used. Referring to Fig. 2, the client device 281 is “communicatively connected to the second AP 261” and to a “first AP (access point) 241”. Furthermore, “The first AP 241 may decide to use the indirect path via the Internet backbone 203 and the second AP 261 in addition and/or in lieu of direct path via the first wireless link depending on a variety of factors. Typical examples of the variety of factors may be cost of the direct path and the indirect path, delay in the direct path and in the indirect path, quality of service guaranteed in the direct path and in the indirect path etc. The first AP 241 may never choose to use the indirect path for delivery of multimedia data packets if the indirect path offers a large delay” [0037]. Note that the first AP is considered as the first base station, the second AP is considered as the second base station and the path selection is based on whichever path is determined to be fastest).

Regarding claim 12, An apparatus (e.g. Fig. 5, base station 14) comprising:
at least one processor (e.g. Fig. 5, processor 52 wherein “The processor 52 controls the operation of the base station 14 and the flow of data within the base station 14 and controls the execution of the functions described herein” [0041]); and
at least one non-transitory memory including computer program code, the at least one memory (e.g. “The base station 14 also includes a main memory 54, preferably random access memory ("RAM"), and may also include a secondary memory 56. The secondary memory 56 may include, for example, a hard disk drive and/or a removable storage drive, representing a floppy disk drive, a magnetic tape drive, an optical disk drive, etc. The removable storage drive reads from and/or writes to a removable storage unit 59 in a manner well known to those having ordinary skill in the art. Removable storage unit 59, represents, for example, a floppy disk, magnetic tape, optical disk, etc. which is read by and written to by secondary memory 56. As will be appreciated, the removable storage unit 59 includes a computer usable storage medium having stored therein computer software and/or data” [0041]–[0042]) and the computer program code configured to, with the at least one processor, cause the apparatus to:
determine a first estimate of a path time for sending a packet data unit via a first path from a first base station to a user equipment;
determine, based at least partially upon a communication received from a second base station, a second estimate of a path time for sending the packet data unit via a second path from the first base station via the second base station to the user equipment; and
based at least partially upon the determined first and second estimates, select for at least one transmission by the first base station either the first path or the second path based on whichever path is determined to be fastest; and
transmitting, for the at least one transmission and based on the selecting, the packet data unit by the first base station either toward the user equipment or toward the second base station for the second base station to transmit the packet data unit to the user equipment (e.g. Note that this claim is similar to claim 1 except that it is an apparatus claim and thus the same reasoning as applied to claim 1 applies here as well).

Regarding claim 13, A non-transitory program storage device readable by a machine (e.g. “the removable storage unit 59 includes a computer usable storage medium having stored therein computer software and/or data” [0042], which removable storage unit is considered as the program storage device and the processor is considered as the machine), tangibly embodying a program of instructions executable by the machine for performing operations, the operations comprising:
determining a first estimate of a path time for sending a packet data unit via a first path from a first base station to a user equipment;
determining, based at least partially upon a communication received from a second base station, a second estimate of a path time for sending the packet data unit via a second path from the first base station via the second base station to the user equipment; and
based at least partially upon the determined first and second estimates, selecting for at least one transmission by the first base station either the first path or the second path based on whichever path is determined to be fastest; and
transmitting, for the at least one transmission and based on the selecting, the packet data unit by the first base station either toward the user equipment or toward the second base station for the second base station to transmit the packet data unit to the user equipment (e.g. Note that this claim is similar to claim 1 except that it is a program storage device claim and thus the same reasoning as applied to claim 1 applies here as well).

SENARATH in view of FUJISHIRO discloses the following (e.g. Note: unless mentioned otherwise, references made below draw to SENARATH):

With respect to dependent claims:
Regarding claim 2,  The method according to claim 1, wherein, in response to the first or second estimated path time via a selected and corresponding one of the first or second paths and corresponding first or second base stations being below a target delay, the selecting selects the selected path and corresponding base station for the corresponding transmitting (e.g.  aforesaid “One path is selected for forwarding a data packet based on a delay requirement of a service flow or the data packet” is associated with a target delay as the delay requirement).
Regarding claim 4, The method according to claim 1, wherein selecting for at least one transmission by the first base station is done early enough to avoid a radio link control queue of the second base station from running empty (e.g. FUJISHIRO: “the MeNB 200A can select a user plane architecture applied to the UE 100 by comparing capability of the MeNB 200A and capability of the SeNB 200B with a threshold. In particular, the MeNB 200A selects the UP1A architecture if capability of the MeNB 200A (e.g., buffer capacity) is low. ….…. The MeNB 200A selects the UP1A architecture if capability of the SeNB 200B is high” [0104], which capability is associated with radio link control queue. Note that as known to one of ordinary skill in the art, when the PDCP layer hands a data unit to the RLC layer, the latter encapsulates it and stores the RLC PDUs in a dedicated buffer or queue. Note further that in order to avoid termination of ongoing call, the selection of the base station must be done before the queue of the second base station runs empty, since empty queue is associated with end of call).
Regarding claim 24, The apparatus according to claim 12, wherein, in response to the first or second estimated path time via a selected and corresponding one of the first or second paths and corresponding first or second base stations being below a target delay, the selecting  selects the selected path and corresponding base station for the corresponding transmitting (e.g. Note that this claim is similar to claim 2 except that it is an apparatus claim and thus the same reasoning as applied to claim 2 applies here as well).
Regarding claim 26, The apparatus according to claim 12, wherein selecting for at least one transmission by the first base station is done early enough to avoid a radio link control queue of the second base station from running empty (e.g. Note that this claim is similar to claim 4 except that it is an apparatus claim and thus the same reasoning as applied to claim 4 applies here as well).
Regarding claim 31, The method of claim 2, wherein the transmitting is performed only in response to the selected one of the first or second paths having a corresponding first or second estimated path time that is below the target delay (e.g. aforesaid forwarding a data packet based on the selected first or second path and which first or second path is selected based on the estimated path time being less than the target delay).
Claims 5, 6-7, 27-29 and 33-34are rejected under 35 U.S.C. 103 as being unpatentable over SENARATH in view of FUJISHIRO as applied to claims 1 and 12 above, and further in view of Boucher et. al. (US 7237036 B2, Boucher hereinafter).
SENARATH in view of FUJISHIRO discloses the following (e.g. Note: unless mentioned otherwise, references made below draw to SENARATH):

Regarding claim 5, The method according to claim 1, wherein each estimate of a path time for sending the packet data unit via the corresponding one of the first or second paths is determined based on capacity (e.g. “the path is to be selected based on delay and/or QoS of the services in addition to the capacity, coverage, and individual access station loading” [0030]).
It is noted that while disclosing path time, SENARATH in view of FUJISHIRO is silent about path time is determined as a ratio based on a number of queued packet data units in the first base station for the corresponding first or second path and throughput of the queued packet data units for the corresponding first or second path, which however had been known in the art at the time of instant application as shown by Boucher in a disclosure “Fast-path apparatus for receiving data corresponding a TCP connection” (Title), wherein “The following load calculations are based on the following basic formulae: N=X*R( Little's Law) where: N=number of jobs in the system (either in progress or in a queue), X=system throughput, R=response time (which includes time waiting in queues)” col. 97 lines 44-52, which “jobs” are considered as queued packet data units. Thus, from the above equation, response time R which is considered as data packet path time is determined as a ratio of N which is considered as number of queued packet data units and X which is the throughput of the queued packet data units. 
Therefore, it would have been obvious to combine the method of determining path time of SENARATH in view of FUJISHIRO with that of Boucher so that it “results in dramatic reductions in the time and host resources required for processing large, connection-based messages” col. 35 lines 5-7.

SENARATH in view of FUJISHIRO and Boucher further discloses the following (e.g. Note: unless mentioned otherwise references made below draw to SENARATH):
Regarding claim 6, The method according to claim 1, wherein each estimate of a path time (e.g. Boucher: aforesaid R) for sending the packet data unit via the corresponding one of the first or second paths is dependent on a ratio (e.g. Boudher: aforesaid R = N/X) between a total size (e.g. Boucher: aforesaid N) and a throughput (e.g. Boucher: aforesaid X), wherein the total size is of both a size of a number of queued packet data units in the first base station for the corresponding first or second path and a size of the packet data unit to be sent to the user equipment via the corresponding one of the first or second paths (e.g. Note that the total job size N depends on the numbr of jobs and the size of each job), and wherein the throughput is throughput of the queued packet data units for the corresponding first or second path. 
Regarding claim 7, The method according to claim 1, wherein the second estimate of the path time via the second path from the first base station via second base station to the user equipment is determined based on recent throughput of other packet data units transmitted via the second base station to the user equipment (e.g. Boucher: aforesaid “Little’s Law” showing that data packet path time is related to the throughput and is applicable to each path, wherein the throughput comprises queued data packets).
Regarding claim 27, The apparatus according to claim 12, wherein each estimate of a path time for sending the packet data unit via the corresponding one of the first or second paths is determined as a ratio based on a number of queued packet data units in the first base station for the corresponding first or second path and throughput of the queued packet data units for the corresponding first or second path (e.g. Note that this claim is similar to claim 5 except that it is an apparatus claim and thus the same reasoning as applied to claim 5 applies here as well).
Regarding claim 28, The apparatus according to claim 12. wherein each estimate of a path time for sending the packet data unit via the corresponding one of the first or second paths is dependent on a ratio between a total size and a throughput, wherein the total size is of both a size of a number of queued packet data units in the first base station for the corresponding first or second path and a size of the packet data unit to be sent to the user equipment via the corresponding one of the first or second paths, and wherein the throughput is throughput of the queued packet data units for the corresponding first or second path (e.g. Note that this claim is similar to claim 6 except that it is an apparatus claim and thus the same reasoning as applied to claim 6 applies here as well).
Regarding claim 29, The apparatus according to(e.g. Note that this claim is similar to claim 7 except that it is an apparatus claim and thus the same reasoning as applied to claim 7 applies here as well).
Regarding claim 33, The method of claim 6, wherein the size of the number of queued packet data units in the first base station for the corresponding first or second path is a mean size of the number of queued packet data units in the first base station for the corresponding first or second path and wherein the throughput of the queued packet data units for the corresponding first or second path is a mean throughput of the queued packet data units for the corresponding first or second path (e.g. Note that as known to one of ordinary skill in the art, Little’s formula applies to a stationary system and thus to “mean”values. According to “Wikipedia” definition, “Little's result, theorem, lemma, law, or formula is a theorem by John Little which states that the long-term average number L of customers in a stationary system is equal to the long-term average effective arrival rate λ multiplied by the average time W that a customer spends in the system. Expressed algebraically the law is “L =L = λ W ”, which L is the average or mean size of the number of queued data packets, λ is the mean throughput of the queued data packets and W is the mean path time or mean delay).
Regarding claim 34, The method of claim 33, further comprising determining an average time difference between when an acknowledgement message was received for a packet data unit previously sent via the second path and when the previously sent packet data unit was sent, and the selecting comprises selecting the first path in response to the ratio for the first path being less than the ratio for the second path minus the average time difference (e.g. Note that aforesaid selecting comprises selecting the fastest path or the path with less path time. The average time difference between when an acknowledgement message was received for a packet data unit previously sent via the second path and when the previously sent packet data unit was sent provides an estimate of the path time of the second path between the first base station to the second base station. Thus, the direct path from the first base station to the user equipment is faster than the path via the second base station when the path time from the direct path is less than the path time via the second base station minus the average acknowledgement time. In other words, applying Little’s law, the path time can be presented with the ratio between a total size and throughput resulting in the selecting comprises selecting the first path in response to the ratio for the first path being less than the ratio for the second path minus the average time difference).
Claims 9, 10, 11 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over SENARATH  in view of FUJISHIRO as applied to claims 1 and 12 above, and further in view of Huawei “Flow Control for Split Bearers” (Title), R3-140560, 3GPP TSG RAN WG3 Meeting #83bis Mexico, 31 March-04 April, 2014, Huawei hereinafter.
SENARATH in view of FUJISHIRO’s discloses the following (e.g. Note: unless mentioned otherwise references made below draw to SENARATH):
Regarding claim 9, The method according to claim 1. wherein the second estimate of the path time via the second path from the first base station via the second base station to the user equipment is dependent on feedback sent from the second base station to EPC (e.g. FUJISHIRO:  aforesaid “the EPC 20 knows the communication delay time between the MeNB 200A and each SeNB 200B by a report from each eNB 200”, which report is associated with feedback).
It is noted that while disclosing path time, SENARATH in view of FUJISHIRO is silent about feedback sent from the second base station to the first base station, which however had been known in the art before the effective filing data of the claimed invention as shown by Huawei in “Flow Control for Split Bearers” (Title) wherein “flow control is used from SeNB towards MeNB” Pg. 1, Section 1, line 3, which flow control is associated with sending feedback to MeNB. Note that the MeNB is considered as the first base station and SeNB is considered as the second base station. Moreover, “when SeNB experiences a certain level of user plane congestion over e.g. radio, SeNB would indicate it to MeNB. The MeNB may consider reducing the sending of downlink SDU towards the SeNB” Pg. 3, Solution 4, lines 1-2.
Therefore, it would have been obvious to combine the method of determining path time of SENARATH in view of FUJISHIRO with that of Huawei so that the method is according to 3GPP standards and thus increasing interoperability among various equipment.
SENARATH in view of FUJISHIRO and Huawei further discloses the following (e.g. Note: unless mentioned otherwise references made below draw to SENARATH):
Regarding claim 10, The method according to claim 9, wherein the feedback includes an estimate of throughput of a part of the second path between the second base station toward the user equipment (e.g. Huawei: aforesaid “user plane congestion” is associated with throughput. Note that there are multiple options in the claim and only this option is considered here).
Regarding claim 11, The method according to claim 1, further comprising delaying the transmitting of the packet data unit by the first base station via one of the first or second paths to the user equipment in order to keep a number of packet data units between a splitting point in the first base station and a reordering function in the user equipment low (e.g. Huawei: “The advantages of introducing the DeliveryTimer for DL split bearer’s PDCP PDUs handled by SeNB are multiple-folds:
1)    Ease of PDCP reordering timer configuration: as explained already, by imposing a limit on the largest transmission delay experienced by a PDCP PDU, PDCP reordering timer value can be configured to a relatively smaller value which will not become a burden for UE PDCP reordering buffer provisioning, while avoiding the occurrence of premature expiry- of PDCP reordering timer unnecessarily,
2)    Potential opportunity to reassign PDCP PDUs to other eNBs and deliver them in time and avoid stalling PDCP reordering window: if the DeliveryTimer value for SeNB is configured properly, MeNB may still have sometime to decide whether to reassign the PDCP PDU to itself or other eNBs for transmission upon receiving the indication from SeNB upon the DeliveryTimer expiration of the corresponding PDCP PDU. This is extremely helpful if SeNB is congested temporarily or SeNB has to be switched, because the potential PDCP reordering delay and/or PDCP PDU losses experienced by UE can be reduced significantly if the reassignment of PDCP PDUs is done in a timely manner. For example, assume the delivery' latency requirement is set as 300ms for a DL split bearer, and for simplicity the PDCP reordering timer at UE is configured as 300ms as well. Assume that the backhaul latency is 30ms one way, and the value of DeliveryTimer at SeNB is configured to be 180ms. SeNB starts aDeliveryTimer upon receiving a PDCP PDU from the MeNB. If the PDCP PDU cannot be delivered successfully upon DeliveryTimer expiry-a delivery- failure indication will be sent by SeNB to MeNB for the corresponding PDCP PDU. Consequently, MeNB still has about 60 ms (=300-180-30x2) to transmit the PDCP PDU after receiving SeNB’s delivery- failure indication, without resulting in the expiration of UE’s PDCP reordering timer and possibly dropping of future PDCP PDUs received by UE. MeNB may transmit that PDU itself“ Pg. 2, which transmitting is done with delay).
Regarding claim 30, The apparatus according to claim 12, wherein the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to delay the transmitting of the packet data unit by the first base station to one of the first or second paths to the user equipment in order to keep a number of packet data units between a splitting point in the first base station and a reordering function in the user equipment low (e.g. Note that this claim is similar to claim 11 except that it is an apparatus claim and thus the same reasoning as applied to claim 11 applies here as well).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMITRA GANGULY whose telephone number is (571)272-0813.  The examiner can normally be reached on 10 a.m to 6 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel R Beharry can be reached on 571 270 5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUMITRA GANGULY/Examiner, Art Unit 2411               

/JUNG H PARK/Primary Examiner, Art Unit 2411